DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. (9,806,453).
Regarding claim 1, Matsuura et al. discloses a connector (M, figure 1) comprising a first housing to be arranged in a mounting hole (H, figure 6) of a panel (P, figure 6), wherein:
the first housing includes:
a base portion (10, figure 4);
a coupling portion (pointed at 15 or a distal end of 15, figure 1) located forward of the base portion;
a linking portion (pointed at 15, figure 4) linking between the base portion and the coupling portion; and

the lock arm having a lock surface (17, figure 4) to be arranged to contact a front surface of the panel (column 5, lines 21-24),
the lock arm and the linking portion being both shaped to be resiliently deformable (figure 12).
Regarding claim 2, a second housing (F, figure 6) connectable to the first housing, wherein the second housing includes a restricting portion (34, figure 12) capable of contacting the linking portion in a resiliently deformed state.
	Regarding claim 4, a lever (40, figure 5) arranged on the second housing, the lever being capable of promoting connection of the first housing and the second housing, wherein the lever has a facing surface facing the lock arm in a resiliently deformed state.
4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. (9,806,453).
Regarding claim 1, Matsuura et al. discloses a connector (M, figure 1) comprising a first housing to be arranged in a mounting hole (H, figure 6) of a panel (P, figure 6), wherein:
the first housing includes:
a base portion (10, figure 4);
a coupling portion (pointed at 18 or a distal end of 18, figure 1) located forward of the base portion;

a lock arm (19, figure 4) projecting rearward toward the base portion from the coupling portion,
the lock arm having a lock surface (20, figure 4) to be arranged to contact a front surface of the panel (column 5, lines 28-31),
the lock arm and the linking portion being both shaped to be resiliently deformable.
Regarding claim 5, figure 4 shows the lock arm includes an inclination restricting portion (pointed at 20, figure 4) rearward of the lock surface, the inclination restricting portion being arranged to contact an opening edge part of the mounting hole of the panel.

Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/24/22.